Case: 19-60319       Document: 00515938232            Page: 1      Date Filed: 07/14/2021




                United States Court of Appeals
                   for the Fifth Circuit                                      United States Court of Appeals
                                                                                       Fifth Circuit

                                                                                     FILED
                                                                                 July 14, 2021
                                      No. 19-60319
                                                                                Lyle W. Cayce
                                                                                     Clerk
   Robert Noel Figueroa-Diaz,

                                                                              Petitioner,

                                           versus

   Merrick Garland, U.S. Attorney General,

                                                                            Respondent.


                        Petition for Review of an Order of the
                            Board of Immigration Appeals
                                BIA No. A200 133 080


                    ON REMAND FROM
         THE SUPREME COURT OF THE UNITED STATES

   Before Wiener, Haynes, and Costa, Circuit Judges.
   Per Curiam:*
          Last year, this court denied a petition for review of the Board of
   Immigration Appeals’ decision to deny Figueroa-Diaz’s motion to reopen.



          *
              Pursuant to 5th Circuit Rule 47.5, the court has determined that this opin-
   ion should not be published and is not precedent except under the limited circumstances
   set forth in 5th Circuit Rule 47.5.4.
Case: 19-60319        Document: 00515938232              Page: 2       Date Filed: 07/14/2021




                                          No. 19-60319

   Figueroa-Diaz v. Barr, 812 F. App’x 278 (5th Cir. July 17, 2020). 1 We did so
   based on our then-existing precedent holding that the stop-time rule, which
   stops the clock on the period of physical presence required for cancellation
   of removal, could be triggered by multiple documents providing the required
   notice for a removal hearing. See id. at 279 (citing Yanez-Pena v. Barr, 952
   F.3d 239, 241 (5th Cir. 2020), vacated sub nom. Yanez-Pena v. Garland, No.
   19-1208, 2021 WL 1725146 (U.S. May 3, 2021)). The Supreme Court has
   now rejected our rule, holding that a notice to appear sufficient to trigger the
   stop-time rule is a single document containing all the required information.
   See Niz-Chavez v. Garland, 141 S. Ct. 1474 (2021).
           In this case, the Supreme Court granted the petition for writ of
   certiorari, vacated our prior decision, and remanded for reconsideration in
   light of Niz-Chavez. Figueroa-Diaz v. Garland, No. 517, 2021 WL 1725148
   (U.S. May 3, 2021). As a result, this matter is REMANDED to the Board
   of Immigration Appeals (BIA) in accordance with the judgment of the
   Supreme Court. Although the government asks us to affirm on alternative
   grounds, we think the best course is to remand to the BIA in light of Niz-
   Chavez. We in no way limit the issues the BIA may consider on remand. The
   mandate shall issue forthwith.




           1
             We also dismissed for lack of jurisdiction Figueroa-Diaz’s petition seeking review
   of the BIA’s refusal to reopen the proceedings sua sponte. That aspect of this petition for
   review is not being remanded.




                                                2